Citation Nr: 0527702	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-12 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from July 1969 to 
April 1971.  He served in Vietnam from June 1970 to March 
1971.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The Board in March 2004 denied the claim, and the veteran 
appealed.  The United States Court of Appeals for Veterans 
Claims (Court) by an April 2005 Order approved an April 2005 
Joint Motion for Remand.  This remand is to fulfill the 
requirements of that Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC. The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The Board notes the recent U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) decision of Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the instant case more 
complete notice is required, for compliance with a Joint 
Motion for Remand.

The Court has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, requires VA to inform a claimant of 
which evidence VA will provide and which evidence claimant is 
to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The instant Joint Motion for Remand 
addressed notice deficiencies including failure to notify the 
veteran of evidence necessary to support the PTSD claim, and 
failure to inform him of what evidence was to be obtained by 
the veteran and what evidence VA would obtain, in furtherance 
of his claim.  The Joint Motion also addressed deficiencies 
in developing evidence, including attempting to confirm 
stressors alleged by this former Marine to have occurred in 
the course of service in Vietnam.  

Regarding the occurrence of an in-service stressor, the Board 
notes that the current development guidelines instruct that 
the VBA AMC should "...always send an inquiry in instances 
in which the only obstacle to service connection is 
confirmation of an alleged stressor.  

A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)."  
M21-1, Part III, para. 5.14c(3), (4).

The record in light of the development obligations requires 
an attempt to locate unit information to corroborate claimed 
stressors.  The Board observes that the RO in November 2001, 
in response to a May 2001 RO query, received requested 
service personnel records inclusive of units of assignment, 
dates of assignment, awards and decorations, and records of 
travel outside the United States.  These documented the 
veteran's participation in operations against enemy 
aggression while serving with the 1st FSR/FLC in DaNang, 
Republic of Vietnam, from June 29, 1970 to March 11, 1971.  

In an August 2001 statement, the veteran informed that he 
served in Vietnam from 1970 to 1971, and that he was 
stationed 12 miles north of DaNang as cook and part of a 
Civilian Action Infantry Group (CAIG) unit in the field.  

In a November 2001 letter to the veteran, the RO asked that 
he supply additional information concerning events he felt 
led to his PTSD.  Specifically, the RO asked for the units of 
assignment at the time of the stressful event, and specific 
details regarding the event, including dates and places and 
units involved, and details of any soldiers killed or 
wounded, including names, ranks, units, and dates of the 
deaths or injuries.  In response, the veteran in January 2002 
provided a statement describing an incident involving 
children killed in a hut when Vietcong threw a hand grenade 
into a hut.  The veteran provided no details as to units 
involved, precise dates, location, and any soldiers wounded 
or killed.  Nonetheless, the Court-sanctioned Joint Motion 
for Remand requires a further remand for the veteran to be 
asked again to provide these details regarding this or any 
other alleged stressor, and for the AMC then attempt to 
verify the stressor(s).  

The development guidance provides: "As a minimum, the claim 
must indicate the location and approximate time (a 2-month 
specific date range) of the stressful event(s) in question, 
and the unit of assignment at the time the stressful event 
occurred. " See M21-1, Part III, para. 5.14c(2).  None of the 
letters VA provided to the veteran to develop the claim 
advised the veteran of the desired specific date range.  
Hence, that specificity must be provided in the request to 
the veteran upon remand.  

The Joint Motion for Remand also found that there was 
inadequate documentation of notification of the veteran at 
his last known address of record for a scheduled VA 
examination, citing Hyson v. Brown, 5 Vet. App. 262 (1993).  
Records within the claims folder do reflect that the veteran 
was recently divorced, and that in October 2001 he had been 
seeking a place to live during the week close to a new job in 
Worchester, Massachusetts.  Hence, the veteran must again be 
scheduled for a VA examination, with documented notice sent 
to his last known address of record.  

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and satisfy all VCAA notice obligations 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Reasonable 
efforts should be made to ascertain the 
correct current address of the veteran, 
to document those efforts within the 
claims folder, and to send the VCAA 
notice letter to that address.  The RO 
must provide a VCAA notice letter which 
notifies the veteran of the specific 
evidence needed to support his claim of 
entitlement to service connection for 
PTSD.  The letter must (1) notify the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the PTSD claim, including 
the need for a verified stressor in 
service (the development of which is 
addressed in instruction 2, below) and a 
diagnosis of PTSD due to that verified 
stressor; (2) notify him of the specific 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request that he 
provide any evidence in his possession 
that pertains to the claim that has not 
been previously associated with the 
claims folder.  

In so doing, the RO must notify the 
veteran of his obligation to attend the 
VA examination if one is scheduled, to 
evaluate his claimed PTSD.  The RO should 
then inform him that his failure to show 
up and cooperate with that VA examination 
may result in denial of his claim for 
service connection for PTSD, absent other 
sufficient supporting (medical) evidence 
of record, pursuant to 38 C.F.R. § 3.655 
(b) (2004).  

He should be informed that it is his 
obligation to keep VA apprised of his 
whereabouts, so that he may be afforded 
notice of any scheduled examination.  If 
he does not do so, there is no burden on 
the VA to "turn up heaven and earth" to 
find him, pursuant to Hyson v. Brown, 5 
Vet. App. 262 (1993).  All letters and 
notifications to the veteran must be sent 
to his last known address of record, and 
must be documented in the claims folder.  
Any responses received should be 
associated with the claims folder.  Any 
necessary additional development 
indicated by any response to the notice 
letter should be undertaken.  

2.  The veteran should be asked to 
provide details as to specific alleged 
stressor incidents in service causative 
of his claimed PTSD.  He should be 
asked to provide, at a maximum, a 2-
month date range for each alleged 
incident, his unit of assignment at the 
time of the incident, units involved in 
the incident, the location of the 
incident, any deaths or injuries of 
fellow soldiers during the incident and 
the names, ranks, and units of 
assignment of those dead or injured, as 
well as any other details that may be 
corroborated.  The veteran should be 
informed that without corroboration of 
an alleged incident and corroboration 
of his presence or involvement in the 
incident, the incident may not serve to 
support his claim for PTSD.  He should 
be informed that without providing, 
maximally, a 2-month date range for an 
alleged incident and without providing 
information as to his unit at the time, 
the location, and details as to the 
incident alleged, corroboration cannot 
be obtained.  

3.  Thereafter, an enumeration of all 
the veteran's alleged inservice 
stressors, together with a summary of 
details provided of these stressors, 
should be compiled by the RO.  The RO 
should provide this compilation in a 
query letter to the USASCRUR, and any 
other plausible indicated source, for 
any information that might corroborate 
the claimant's alleged stressors.  Any 
responses received should be associated 
with the claims folders.

4.  After completion of the foregoing, 
the RO must make a finding of any 
independently verified in-service 
stressors.  

5.  After completion of all of the above 
instructions, if an in-service stressor 
(or stressors) has been independently 
verified, then a VA psychiatric 
examination for compensation purposes 
should be afforded the claimant, to 
address whether a diagnosis of PTSD, due 
to verified in-service stressor(s), may 
be made.  All necessary tests should be 
conducted.  The claims folders with a 
copy of this remand must be made 
available to the examiner for review in 
association with the examination.  The 
examiner should consider the claimant's 
past medical history, including past 
mental disorders potentially unrelated 
to PTSD.  The examiner should then 
address the following:  A)  Does the 
veteran have PTSD?  B) If so, is it at 
least as likely as not that PTSD is due 
to an independently verified in-service 
stressor?  A complete rationale must be 
provided for any opinion offered.

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
to any extent adverse to the 
claimant, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the claimant has been 
provided complete notice of what VA 
will do and what the claimant must 
do, pursuant to  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




